DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Status
Claims 1-10 and 13-21 are currently pending.
Response to Amendment
Claims 1 and 15 have been amended; no claims were cancelled and no new claims were added.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 13, 14, 21; and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki (US 2005/0225238 A1) in view of Chung et al (US 2013/0187131 A1-prior art of record, hereafter Chung).
Re claim 1, Yamazaki discloses in FIGS. 1 and 5B (with references to FIGS. 5A and 2C) an organic light emitting display device (AM-OLED), comprising:
a substrate (102 in FIG. 1; ¶ [0077]) including a sub-pixel region (comprising red/green/blue pixels and TFTs 103R/103G/103B; ¶ [0056]-[0058]);
a first semiconductor element (103G; ¶ [0056]) in the sub-pixel region (red/green/blue pixels) on the substrate (102);
a second semiconductor element (103B; ¶ [0056]) overlapping (covering from below) at least a portion (green pixel) of the sub-pixel region (red/green/blue pixels) on the substrate (102) in a top plan view (see inserted figure below), the second semiconductor element (103B) being spaced apart (separated laterally) from the first semiconductor element (103G);
st electrode of green pixel; ¶ [0061]) in the sub-pixel region (red/green/blue pixels) on the first semiconductor element (103G), the first lower electrode being electrically connected (via drain 121; ¶ [0056) to the first semiconductor element (103G), the first lower electrode including:
a first electrode layer (108a; ¶ [0063]); and
a second electrode layer (108b; ¶ [0064]) on the first electrode layer (108a);
a second lower electrode (1st electrode of blue pixel; ¶ [0061]) in the sub-pixel region (red/green/blue pixels) on the substrate (102), the second lower electrode being electrically connected (via drain 121; ¶ [0056) to the second semiconductor element (103B), the second lower electrode which transmits a light (¶ [0063]), the second lower electrode including:
a fourth electrode layer (108a; ¶ [0063]); and
a fifth electrode layer (108b; ¶ [0064]) on the fourth electrode layer (108a);
a first light emitting layer (110 of green pixel; ¶ [0061] and [0065]) on the first lower electrode (1st electrode of green pixel);
a second light emitting layer (110 of blue pixel; ¶ [0061] and [0065]) on the second lower electrode (1st electrode of blue pixel);
an upper electrode (111; ¶ [0066]) on the first and second light emitting layers (110 of green/blue pixels);
an encapsulation substrate (113; ¶ [0067]) on the upper electrode (111),
wherein a light incident from outside a lower surface (bottom) of the substrate (102) is transmitted through an entirety of the sub-pixel region (red/green/blue pixels) of 
wherein the first lower electrode (1st electrode of green pixel) reflects a light (top-emission; ¶ [0063]) which is emitted from the first light emitting layer (110 of green pixel), and the second lower electrode (1st electrode of blue pixel) transmits a light (top- or dual-emission; ¶ [0063]) which is emitted from the second light emitting layer (110 of blue pixel), and
wherein a light emitted (white; ¶ [0057]) from the first light emitting layer (110 of green pixel) is transmitted through (via color filter 115; ¶ [0057]) the encapsulation substrate (113) in the sub-pixel region (101), and is not transmitted (as in FIG. 5A; [0083] and [0097]) through the substrate (102) in the sub-pixel region (green pixel of red/green/blue pixels), and
wherein a light emitted (white) from the second light emitting layer (110 of blue pixel) is transmitted through both the substrate (102) and the encapsulation substrate (113) in the sub-pixel region (blue pixel of red/green/blue pixels as in FIG. 5B; ¶ [0109] and [0117]).

A.	Yamazaki fails to explicitly disclose the sub-pixel region (of red/green/blue pixels) and a transparent region, the sub-pixel region and the transparent region being separate from each other and non-inclusive of the other; and the second lower electrode (1st electrode of blue pixel) being in the transparent region in the embodiment of FIG. 1.

Yamazaki discloses in FIG. 5B a dual-emission device (¶ [0109]) comprising a transparent region (emission area of 514 on right side of TFT 504; ¶ [0114] and [0125]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiment of FIG. 1 to include the transparent region of FIG. 5B such that the substrate (102) includes the sub-pixel region (red/green pixels of FIG. 1) and a transparent region (blue pixel of FIG. 5B), the sub-pixel region and the transparent region being separate from each other and non-inclusive (non-overlapping laterally; see inserted figure) of the other such that the second lower electrode is formed in the transparent region on the substrate, wherein a light incident from outside a lower surface of the substrate is transmitted through an entirety of the transparent region of the organic light emitting display device back outside the organic light emitting display device on an upper surface of the upper electrode, and wherein a light emitted from the second light emitting layer is transmitted through both the substrate and the encapsulation substrate in the transparent region in order to form high contrast displays comprising both top-emission and dual-emission pixels (¶ [0054]; [0125]-[0126] and [0130]).

B.	Yamazaki also fails to disclose the first lower electrode (1st electrode of green pixel) including: a third electrode layer on the second electrode layer; the second lower electrode being in the transparent region; the second lower electrode having a thickness which is less than a thickness of the first lower electrode; wherein a thickness of the first electrode layer is a substantially same as a thickness of the fourth 

However,
Chung discloses in FIGS. 7, 8A and 8B comprising: a first lower electrode (1st pixel electrode 221 in FIGS. 7 and 8A; ¶ [0102]-[0105] and [0107]), the first lower electrode (221) including: a first electrode layer (transparent conductive film 221a in FIG. BA; ¶ [0107]); a second electrode layer (reflective layer 221b in FIG, 8A; ¶ [0107]) on the first electrode layer (221a); and a third electrode layer (transparent conductive film 221c in FIG. 8A; ¶ [0107]) on the second electrode layer (221b); a second lower electrode (2nd pixel electrode 222 in FIG. 8B; ¶ [0106]), the second lower electrode (222) having a thickness which is less (when 222 is formed as a two layer stack concurrently/simultaneously with layers 221a and 221c of 1st lower electrode 221; ¶ [0113]) than a thickness of the first lower electrode (221 comprising 221a/221b/221c), the second lower electrode including: a fourth electrode layer (portion of 222 simultaneously/concurrently formed with 221a or 221c; ¶ [0113]); and a fifth electrode layer (portion of 222 simultaneously/concurrently formed with 221c or 221a; ¶ [0113]) on the fourth electrode layer (portion of 222 simultaneously/concurrently formed with 221a or 221c); wherein a thickness of the first electrode layer (221a) is a substantially same as a thickness of the fourth electrode layer (portion of 222 simultaneously or concurrently formed with 221a or 221c), and a thickness of the third electrode layer (221c) is a substantially same as a thickness of the fifth electrode layer (portion of 

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the structure of Yamazaki such that the first lower electrode includes: a third electrode layer on the second electrode layer; the second lower electrode having a thickness which is less than a thickness of the first lower electrode; wherein a thickness of the first electrode layer is a substantially same as a thickness of the fourth electrode layer, and a thickness of the third electrode layer is a substantially same as a thickness of the fifth electrode layer; and wherein the fourth electrode layer is in contact with the fifth electrode layer as disclosed by Chung, in order to form a reflective electrode which prevents or reduces optical loss in a direction opposite to the user (Chung; ¶ [0105]), with a transparent electrode formed with the same low reflectivity, high work-function materials of the reflective electrode (Chung; ¶ [0107] and [0113]).

Re claim 2, Yamazaki discloses the organic light emitting display device of claim 1, wherein the first semiconductor element (103G) includes: a first active layer (120/121/122; ¶ [0056]) in the sub-pixel region (red/green/blue/pixels) on the substrate (102); a first gate electrode (123a/123b; ¶ [0056])  on (above) the first active layer (120/121/122); a first source electrode (124a/124b/124c; ¶ [0080])  which contacts a 

Re claim 3, Yamazaki discloses the organic light emitting display device of claim 2, wherein the second semiconductor element (103B) includes: a second active layer on the substrate (see claim 2); a second gate electrode (see claim 2) on the second active layer; a second source electrode (see claim 2) which contacts a first portion of the second active layer, the second source electrode being on the second gate electrode (see claim 2); and a second drain electrode (see claim 2) which contacts a second portion (see claim 2) of the second active layer, the second drain electrode being on the second gate electrode (see claim 2), wherein a portion of the second semiconductor element overlaps (221b is within 103) the transparent region.

Re claim 4, Yamazaki discloses the organic light emitting display device of claim 3, wherein the second light emitting layer (110 of blue pixel) includes an organic emission layer (¶ [0065]), and at least a portion (right side) of the second semiconductor element (103B) overlaps (from below) the organic emission layer (of blue pixel) of the second light emitting layer (110 of blue pixel).



Re claim 6, Yamazaki discloses the organic light emitting display device of claim 3, wherein the second portion (right side) of the second active layer (120/121/122 of 103B) overlaps (is within) the transparent region (emission area of blue pixel on right side of TFT 504/103B), and the second drain electrode (124a/124b/124c) is disposed in (within) the transparent region.

Re claim 7, Yamazaki discloses the organic light emitting display device of claim 3, further comprising: a planarization layer (107; ¶ [0078]) on the first and second semiconductor elements (103G/103B); and a pixel defining layer (109; ¶ [0059]) on the planarization layer (107), the pixel defining layer (109) covering both lateral portions (left/right ends) of the first lower electrode (1st electrode of green pixel) and both lateral portions (left/right ends) of the second lower electrode (1st electrode of blue pixel).

Re claim 8, Yamazaki discloses the organic light emitting display device of claim 7, wherein a first contact hole (unlabeled source/drain contact hole of 103G) and a second contact hole (unlabeled source/drain contact hole of 103B) are defined in the planarization layer (107), and wherein the first lower electrode (1st electrode of green st electrode of blue pixel) contacts the second drain electrode (124a/124b/124c) via the second contact hole.

Re claim 9, Yamazaki discloses the organic light emitting display device of claim 8, wherein the second light emitting layer (110 of blue pixel) includes an organic emission layer (¶ [0065]), and the second contact hole (source/drain contact hole) is located under (below) the organic emission layer of the second light emitting layer.

Re claim 10, Yamazaki discloses the organic light emitting display device of claim 8, wherein the second light emitting layer (110 of blue pixel) includes an organic emission layer (¶ [0065]), and the second contact hole (unlabeled source/drain contact hole) is located under (below) the pixel defining layer (109) such that the second contact hole does not overlap (does coincide with) the organic emission layer (of blue pixel) of the second light emitting layer (110 of blue pixel right of 103B).

Re claim 13, Yamazaki discloses the organic light emitting display device of claim 3, wherein the second light emitting layer (of 110 of blue pixel) emits a light of a white color (¶ [0057]).

Re claim 14, Yamazaki discloses the organic light emitting display device of claim 13, wherein when the second semiconductor element (103B) is activated (on), the second light emitting layer (110 of blue pixel) emits the light of the white color (¶ [0057]), st and upper electrodes are transparent electrodes; [0117] and [0120]) via the transparent region (emission area right of blue TFT 504/103B).

Re claim 15, Yamazaki discloses in FIGS. 1 and 5B (with references to FIGS. 5A and 2C) an organic light emitting display device (AM-OLED), comprising:
a substrate (102 in FIG. 1; ¶ [0077]) including a sub-pixel region (comprising red/green/blue pixels and TFTs 103R/103G/103B; ¶ [0056]-[0058]);
a first semiconductor element (103G; ¶ [0056]) in the sub-pixel region (red/green/blue pixels) on the substrate (102);
a second semiconductor element (103B; ¶ [0056]) spaced apart (separated laterally) from the first semiconductor element (103G), the second semiconductor element (103B) being in (overlapping) the sub-pixel region on the substrate (102);
a first lower electrode (1st electrode of green pixel; ¶ [0061]) in the sub-pixel region (red/green/blue pixels) on the first semiconductor element (103G), the first lower electrode being electrically connected (via drain 121; ¶ [0056) to the first semiconductor element (103G), the first lower electrode including:
a first electrode layer (108a; ¶ [0063]); and
a second electrode layer (108b; ¶ [0064]) on the first electrode layer (108a);
a second lower electrode (1st electrode of blue pixel; ¶ [0061]) in a portion of the sub-pixel region (overlapping green pixel) on the substrate (102), the second lower 
a fourth electrode layer (108a; ¶ [0063]); and
a fifth electrode layer (108b; ¶ [0064]) on the fourth electrode layer (108a);
a first light emitting layer (110 of green pixel; ¶ [0061] and [0065]) on the first lower electrode (1st electrode of green pixel);
a second light emitting layer (110 of blue pixel; ¶ [0061] and [0065]) on the second lower electrode (1st electrode of blue pixel);
an upper electrode (111; ¶ [0066]) on the first and second light emitting layers (110 of green/blue pixels);
an encapsulation substrate (113; ¶ [0067]) on the upper electrode (111),
wherein a light incident from outside a lower surface (bottom) of the substrate (102) is transmitted through an entirety of the sub-pixel region (red/green/blue pixels) of the organic light emitting display device (AM-OLED) back outside (dual-emission; ¶ [0063]) the organic light emitting display device on an upper surface (top) of the upper electrode (111),
wherein the first lower electrode (1st electrode of green pixel) reflects a light (top-emission; ¶ [0063]) which is emitted from the first light emitting layer (110 of green pixel), and the second lower electrode (1st electrode of blue pixel) transmits a light (top- or dual-emission; ¶ [0063]) which is emitted from the second light emitting layer (110 of blue pixel), and

wherein a light emitted (white) from the second light emitting layer (110 of blue pixel) is transmitted through both the substrate (102) and the encapsulation substrate (113) in the sub-pixel region (blue pixel of red/green/blue pixels as in FIG. 5B; ¶ [0109] and [0117]).

Yamazaki fails to disclose the first lower electrode (1st electrode of green pixel) including: a third electrode layer on the second electrode layer; the second lower electrode having a thickness which is less than a thickness of the first lower electrode; wherein a thickness of the first electrode layer is a substantially same as a thickness of the fourth electrode layer, and a thickness of the third electrode layer is a substantially same as a thickness of the fifth electrode layer; and wherein the fourth electrode layer is in contact with the fifth electrode layer.

However,
Chung discloses in FIGS. 7, 8A and 8B comprising: a first lower electrode (1st pixel electrode 221 in FIGS. 7 and 8A; ¶ [0102]-[0105] and [0107]), the first lower electrode (221) including: a first electrode layer (transparent conductive film 221a in FIG. BA; ¶ [0107]); a second electrode layer (reflective layer 221b in FIG, 8A; ¶ [0107]) nd pixel electrode 222 in FIG. 8B; ¶ [0106]), the second lower electrode (222) having a thickness which is less (when 222 is formed as a two layer stack concurrently/simultaneously with layers 221a and 221c of 1st lower electrode 221; ¶ [0113]) than a thickness of the first lower electrode (221 comprising 221a/221b/221c), the second lower electrode including: a fourth electrode layer (portion of 222 simultaneously/concurrently formed with 221a or 221c; ¶ [0113]); and a fifth electrode layer (portion of 222 simultaneously/concurrently formed with 221c or 221a; ¶ [0113]) on the fourth electrode layer (portion of 222 simultaneously/concurrently formed with 221a or 221c); wherein a thickness of the first electrode layer (221a) is a substantially same as a thickness of the fourth electrode layer (portion of 222 simultaneously or concurrently formed with 221a or 221c), and a thickness of the third electrode layer (221c) is a substantially same as a thickness of the fifth electrode layer (portion of 222 simultaneously/concurrently formed with 221a or 221c); and wherein the fourth electrode layer (portion of 222 simultaneously/concurrently formed with 221a or 221c) is in contact with (physically touching) the fifth electrode layer (portion of 222 simultaneously/concurrently formed with 221c or 221a).

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the structure of Yamazaki such that the first lower electrode includes: a third electrode layer on the second electrode layer; the second lower electrode having a thickness which is less than a 

Re claim 16, Yamazaki discloses the organic light emitting display device of claim 15, wherein the first semiconductor element includes: a first active layer in the sub-pixel region on the substrate; a first gate electrode on the first active layer; a first source electrode which contacts a first portion of the first active layer, the first source electrode being on the first gate electrode; and a first drain electrode which contacts a second portion of the first active layer, the first drain electrode being on the first gate electrode (see claim 2 above).

Re claim 17, Yamazaki discloses the organic light emitting display device of claim 16, wherein the second semiconductor element includes: a second active layer on the substrate; a second gate electrode on the second active layer; a second source electrode which contacts a first portion of the second active layer, the second source electrode being on the second gate electrode; and a second drain electrode which 

Re claim 18, Yamazaki discloses the organic light emitting display device of claim 17, further comprising: a planarization layer on the first and second semiconductor elements; and a pixel defining layer on the planarization layer, the pixel defining layer covering both lateral portions of the first lower electrode and both lateral portions of the second lower electrode, wherein a first contact hole and a second contact hole are defined in the planarization layer, and wherein the first lower electrode which contacts the first drain electrode via the first contact hole, and the second lower electrode which contacts the second drain electrode via the second contact hole (see claims 7 and 8 above).

Re claim 19, Yamazaki discloses the OLED device of claim 18, wherein the first and second contact holes (source/drain contact holes of 103G/103B) are located in the sub-pixel region (of red/green/blue pixels).

Re claim 20, Yamazaki discloses the organic light emitting display device of claim 18, wherein the second light emitting layer includes an organic emission layer, and the second contact hole is located under the pixel defining layer such that the second contact hole does not overlap the organic emission layer of the second light emitting layer (see claim 10 above).

.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 15 have been considered but are moot because the new ground of rejection does not rely on a combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ERIC W. JONES
Examiner
Art Unit 2892